t c memo united_states tax_court david bach petitioner v commissioner of internal revenue respondent docket no 23061-06l filed date david bach pro_se steven m webster for respondent memorandum opinion wells judge petitioner seeks review pursuant to sec_6330 of respondent’s determination to proceed with the collection of petitioner’s tax_liability for the taxable_year the issue we must decide is whether petitioner is liable unless otherwise indicated all section references are to the internal_revenue_code as amended for the underlying tax_liability for taxable_year and therefore whether respondent may proceed with the collection of that liability background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time he filed his petition petitioner resided in south carolina petitioner did not file a return for taxable_year on date respondent sent petitioner a notice_of_deficiency for taxable_year notice_of_deficiency but petitioner failed to petition this court on the envelope containing the notice_of_deficiency the u s postal service noted return to sender - attempted not known respondent timely assessed the income_tax determined in the notice_of_deficiency on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing respondent’s appeals officer received from petitioner on date a timely filed form request for a collection_due_process_hearing in reviewing petitioner’s file respondent’s appeals officer noted that petitioner did not respondent has conceded that petitioner did not receive the notice_of_deficiency sent to him with respect to his income taxes for taxable_year receive the notice_of_deficiency and therefore did not have a prior opportunity to challenge the underlying liability and that petitioner therefore could raise relevant challenges to the underlying tax_liability at the hearing petitioner submitted to respondent’s appeals officer a letter stating the following i disagree with the assessment in your form notice_of_levy on wages salary and other income that you had sent to my employer at poinsette tire auto poinsette hwy greenville sc on february i deny each and every part thereof and in particular i disagree with the false and malicious accusations on the attached form 668-w ics in tax_year your assessment of additional taxes levy is completely and totally wrong the adjustments are incorrect factually and as a matter of law i neither agree nor accept your findings your office normally sends out an audit letter pertaining to the year in question but did not for me i consider your approach in this case to be harassment i hereby request a conference with one of your examiners so i might submit additional information and evidence please schedule an appointment that will be anyway possible convenient with the taxpayer please send me several power_of_attorney forms your audit appeals publication and other forms or materials that i may need respondent’s appeals officer sent petitioner a letter dated date offering a face-to-face conference and requesting certain information petitioner replied that he wanted an audio recording of the conference in the interim since telephone conferences could not be recorded respondent’s appeals officer decided to obtain information from petitioner by correspondence in order to provide the written record of events that petitioner desired petitioner sent respondent’s appeals officer a letter dated date identifying relevant issues that he intended to raise with respondent’s appeals officer on date respondent’s appeals officer sent petitioner a letter requesting many items that had been requested from petitioner in the date letter on date respondent’s appeals officer sent petitioner another letter scheduling a face-to-face hearing in charlotte north carolina and advising petitioner of recording requirements enclosed with the letter were revproc_68_29 1968_2_cb_913 publication conference and practice requirements and notice_89_51 1989_1_cb_691 all of which addressed issues surrounding the scheduled conference on date respondent’s appeals officer received a letter from petitioner dated date requesting that the conference be conducted in greenville or anderson south carolina respondent’s appeals officer sent petitioner a letter dated date denying petitioner’s request for a hearing at the requested locations and explaining that sec_301_6320-1 q a-d7 and d q a-d7 proced admin regs allowed for a hearing at the appeals_office closest to the taxpayer’s residence and that there was not an appeals_office in either requested location on date petitioner sent respondent’s appeals officer a letter again stating that he could not come to charlotte because he was unemployed and had unreliable transportation and limited funds he requested a conference near where i live the closest appeals_office to greenville south carolina is either columbia south carolina or charlotte north carolina respondent’s appeals officer determined that petitioner’s address in greenville south carolina according to map quest is roughly of equal distance from columbia south carolina and charlotte north carolina inasmuch as petitioner’s request for a hearing at another location was based on his inability to travel because of limited funds respondent’s appeals officer determined that there would be no benefit to transferring the case to south carolina and that the transfer would serve only to delay the appeals process petitioner’s letter also asked for an explanation of a correspondence conference respondent’s appeals_office sent a letter to petitioner dated date explaining a correspondence conference petitioner was again advised that his conference was being conducted in the closest appeals_office to his home and that if he did not appear for the rescheduled hearing he should submit all relevant information for consideration by date or a determination would be made on the basis of all information received up to that date petitioner responded with a letter dated date stating that he wants to appeal the time and place respondent’s appeals officer determined that petitioner had been provided sufficient opportunity to submit information for consideration she based her determination upon the specific issues petitioner raised in his correspondence respondent's appeals officer determined that since petitioner’s return was filed with single status sec_6015 did not apply she also determined that while petitioner stated he intended to dispute the underlying tax_liability he made no specific challenge to that liability petitioner was provided with form_4340 certificate of assessments payments and other specified matters detailing the tax information for the subject period and a literal transcript which provides information similar to that in form_4340 because petitioner raised nonspecific issues surrounding the underlying tax_liability respondent’s appeals officer reviewed the assessment package in general and determined that petitioner’s recorded tax_liability was based on wages earned and reported to the internal_revenue_service irs of dollar_figure a single filing_status was used in the computation of petitioner’s tax_liability petitioner was allotted one personal_exemption of dollar_figure and a standard_deduction of dollar_figure petitioner’s taxable_income was properly determined to be dollar_figure according to the tax table for taxable_year and petitioner’s filing_status petitioner’s tax was dollar_figure petitioner was given a credit for withholding of dollar_figure for a balance of tax due of dollar_figure petitioner was liable for a failure_to_file_penalty and an estimated_tax penalty no computational error was discovered and the amounts shown on the notice_of_deficiency are the same as those recorded on official transcripts petitioner’s correspondence with respondent’s appeals officer stated that he believed the amount owed to be excessive but did not specify why petitioner did not support his position with facts or evidence petitioner also challenged the issuance of form 668-w ics stating that the law requires the irs to notify a taxpayer at least days before initiating any levy action to give the taxpayer an opportunity to formally appeal the proposed levy respondent’s appeals officer conceded that the irs did not wait the required days from issuance of letter before issuing a wage levy a clear violation of internal_revenue_code and internal_revenue_manual guidelines respondent’s appeals officer determined however that on date the irs released form 668-w ics in its entirety and no funds were ever realized from the levy issuance petitioner also questioned the statute_of_limitations in his correspondence the date letter respondent’s appeals officer sent petitioner provided a detailed explanation regarding the statute_of_limitations respondent’s appeals officer determined that the tax was assessed date and that the 10-year period to collect the tax would have expired on date if petitioner had not submitted a timely sec_6330 appeals hearing request respondent’s appeals officer determined that the period of limitations on collection had not expired because petitioner timely submitted a hearing request which suspends collection during the time that respondent’s appeals_office considers the request and any subsequent judicial review period respondent’s appeals officer determined that petitioner had proposed no specific collection alternative although the written appeal request mentioned an installment_agreement and an offer-in-compromise respondent’s appeals officer determined however that petitioner had not filed an income_tax return for or and therefore an installment_agreement could not be proposed nor could an offer-in-compromise be accepted moreover petitioner did not submit financial information for consideration nor did he formally present a collection alternative petitioner raised no other relevant issues respondent’s appeals officer determined under sec_6330 that balancing the need for efficient collection against petitioner's concern that it be no more intrusive than necessary the issuance of the notice_of_intent_to_levy was appropriate given the facts and circumstances of the case she determined that notwithstanding premature levy action the levy action was appropriate she determined that with the best information available the requirements of various applicable laws or administrative procedures had been met and that petitioner had been afforded appeal rights in a timely manner petitioner used the appeal process to raise issues which had been addressed discussion the issue we must decide is whether petitioner is liable for the underlying tax_liability for taxable_year and therefore whether respondent may proceed with the collection of that liability sec_6330 provides that no levy may be made on any property or right to property of a person unless the commissioner first notifies the person in writing of the right to a hearing before the appeals_office sec_6330 provides that the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed at the hearing the person may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 as noted above respondent has conceded that petitioner did not receive the notice_of_deficiency we therefore review the instant matter de novo see sego v commissioner supra pincite goza v commissioner supra pincite neither at the hearing nor at trial has petitioner raised any issue regarding the underlying tax other than whether the period of limitations for assessment has expired because the notice_of_deficiency allegedly was not sent to petitioner’s last_known_address as explained below we in his correspondence with respondent’s appeals officer petitioner argued that the tax was excessive however he did not support that claim with sufficient specificity to preserve the issue for our review see 122_tc_280 affd 132_fedappx_919 2d cir petitioner has not raised any claim of eligibility for a continued agree with respondent that the notice_of_deficiency was mailed to petitioner’s last_known_address and that neither the period of limitations on assessment nor the period of limitations on collection has expired the record shows that respondent mailed the notice_of_deficiency on date to petitioner at p o box greenville south carolina the envelope bearing the petition was returned to respondent with a notice from the u s postal service return to sender - attempted not known petitioner contends his address was p o box not p o box greenville south carolina if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice continued collection alternative and in any case petitioner would not be eligible for a collection alternative because of his failure_to_file tax returns for because petitioner did not file a return for taxable_year the assessment_period would remain open indefinitely even if the notice_of_deficiency were invalid see sec_6501 had the notice_of_deficiency not been mailed to petitioner’s last_known_address and not received by him in time to file a petition in this court the subsequent assessment of the deficiency on date would have been defective and the instant levy to collect it would be defective as well not because the assessment was made after the applicable limitations_period had expired but because it would have been made in violation of sec_6213 which restricts the assessment of a deficiency unless the assessment is duly preceded by the mailing of a deficiency_notice to the last_known_address see 125_tc_14 is immaterial to its validity 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 81_tc_42 although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite at trial the court remanded this case to respondent’s appeals_office to consider whether the notice_of_deficiency was sent to petitioner’s last_known_address as required by sec_6212 on remand respondent’s appeals officer offered petitioner a hearing in charlotte north carolina or columbia south carolina citing the same reasons he did not attend the the definition of the phrase last_known_address in sec_301_6212-2 proced admin regs is similar to the definition found in 91_tc_1019 but the regulation was not effective until date and therefore is inapplicable to the instant case sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 previous face-to-face sec_6330 hearing offered to him petitioner refused to travel to charlotte or columbia nonetheless on remand respondent’s appeals officer reviewed the administrative file and considered the last_known_address issue noting that at the time the notice_of_deficiency was issued at least five separate sources of information in respondent’s possession showed petitioner’s last_known_address as p o box greenville south carolina the record shows that petitioner did not notify respondent of any other address than the one respondent used on the notice_of_deficiency petitioner did not file a return for and the address respondent used on the notice_of_deficiency was the address shown on the following records of respondent a transcript dated a different command_code showing current address information dated wage information reported to the irs dated command_code identifying audit data dated form 1099-g certain government payments information for tax_year reported by the south carolina employment security commission in the absence of a return the last_known_address is the one which in view of all relevant circumstances the commissioner reasonably believed the taxpayer wished the irs to use in sending mail to him or her 59_tc_818 we conclude that the irs reasonably believed that the address respondent used on the notice_of_deficiency was the address petitioner wanted to be used for mail sent to him because petitioner did not before the notice_of_deficiency was mailed communicate to respondent any address other than p o box greenville south carolina we hold that the notice_of_deficiency sent to petitioner at that address was sent to petitioner’s last_known_address on the basis of the record we hold that neither the period of limitations for assessment of the deficiency nor the period of limitations for the collection of the tax has expired in sum we hold that respondent may proceed with the proposed levy to collect the tax_liability for the year in issue we have considered all the contentions raised by the parties and to the extent they are not addressed in this the limitations_period for collection remains open because counting from the assessment_date of date it had yet to expire as of date the date on which the irs received from petitioner a request for a sec_6330 hearing and by reason of sec_6330 the running of the period was suspended and remains suspended pending the disposition of the instant case see 117_tc_127 opinion we conclude that they are irrelevant immaterial or unnecessary to reach to reflect the foregoing decision will be entered for respondent
